UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                     11/26/2019
                                                          :
MERCURY PUBLIC AFFAIRS, LLC,                              :
                                                          :
                                        Plaintiff,        :
                                                          :         19-CV-7518 (VSB)
                      -against-                           :
                                                          :             ORDER
AIRBUS DEFENCE AND SPACE, S.A.U., :
et al.,                                                   :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On November 22, 2019, Defendants Airbus Defence and Space, S.A.U., and Airbus

Defense and Space, Inc., filed a motion to dismiss the complaint pursuant to Federal Rule of

Civil Procedure 12(b)(1) and 12(b)(2). (Doc. 14.) Under Federal Rule of Civil Procedure

15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the

complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by December 13, 2019. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall instead

serve any opposition to the motion to dismiss by December 23, 2019. Defendants’ reply, if any,

shall be served by January 6, 2020. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.
SO ORDERED.

Dated: November 26, 2019
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
